Citation Nr: 1513280	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  
This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2014, the Board remanded the case for additional development.  It now returns for further appellate review.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that bilateral hearing loss was incurred in service.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider sensorineural hearing loss (SNHL) an organic disease of the nervous system and therefore a chronic disease under 3.303(b).  38 C.F.R. § 3.309.  The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, No. 13-0540, __ Vet. App. ___, 2015 WL 510609, *12 (Feb. 9, 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has consistently, competently, and credibly reported that his duties as a radio operator in Korea exposed him to acoustic trauma.  Specifically, he used radio communication equipment daily that squelched and scratched constantly, and worked in an area with multiple large radios, equipment, and generators running at all times to power the radios.  He wore a headset for six to eight hours a day with constant Morse code beeps.  He reported that they never had hearing protection, including in basic training when he shot weapons daily and in Korea at a field exercise where the portable communications shack was next to firing Howitzers.  (See July 2009 lay statement; May 2013 substantive appeal.)  His service personnel records show radio operator training and a military occupational specialty of Armor Comm Chief.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  There is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to acoustic trauma in service.

I.  Hearing Loss

The Veteran contends that his bilateral hearing loss began in service as a result of exposure to acoustic trauma, and has progressively worsened to the present.  The record shows that he has bilateral hearing loss for VA disability purposes under 38 C.F.R. § 3.385.  As acoustic trauma in service has been established, the decision turns on whether his current bilateral hearing loss is related to service.

The Veteran's service treatment records (STRs) contain two audiograms taken at service entrance and separation.  When converted from American Standards Association units to International Standard Organization (ISO) units, the audiograms show the following the puretone threshold levels, in decibels:

October 1965 enlistment examination (converted to ISO):

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

September 1967 separation examination (converted to ISO):

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
15
--
25
LEFT
20
15
15
--
10

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the Veteran did not have hearing loss for VA disability purposes at separation in September 1967.  However, the audiograms do show a shift of 5 decibels bilaterally at all frequencies during service, except at 4000 Hz in the right ear, which shows a larger 20 decibel shift.  Moreover, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Id. at 159.

The Veteran has competently and credibly reported that his bilateral hearing loss has progressively worsened since service.  Layno.  The mere fact that his account of in-service hearing loss is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran also submitted treatise evidence supporting his contention that hearing loss can have a delayed onset from the time of acoustic trauma.

The Veteran was provided with VA audiological examinations in December 2009 and May 2014.  At each examination, he was diagnosed with bilateral SNHL.  In the March 2014 remand, the Board found that the 2009 VA examiner's opinion was inadequate because the in-service audiograms were not converted to ISO, the threshold shifts at separation were not addressed, and the examiner misreported the Veteran's hearing loss onset.  Specifically, the examiner stated the hearing loss had onset in the last two to three years, "when the notes accompanying the examination report clearly reflect that the Veteran reported that his hearing had become increasingly worse in the past two to three years, not that it had its onset during that period."  (emphasis added)  Thus, the 2009 examiner's opinion regarding nexus is not probative.

The May 2014 VA examiner opined that the Veteran's bilateral hearing loss is less likely than not related to acoustic trauma in service.  The examiner stated that even with conversion to ISO units, the 5 dB threshold shift is considered a testing variable and does not reflect a significant threshold shift.  He addressed the 20 dB shift at 4000 Hz in the right ear but reported that he defines a "significant threshold shift" as requiring a 10 dB or more shift at two or more frequencies.  Thus, he did not find significant shift or hearing loss for VA rating purposes at separation from service.  However, the examiner failed to discuss the Veteran's credible reports of in-service noise exposure and progressively worsened hearing since service, and why his current bilateral hearing loss could not be related thereto.  The Board finds that this medical opinion does not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter, nor does it address the theory of delayed onset discussed in the treatise evidence.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his noise exposure in service.  Based on the foregoing, the Board finds the 2014 opinion is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has consistently, credibly, and competently reported hearing loss since service.  There is no probative contradictory evidence.  Under 38 C.F.R. § 3.303(b), the Board finds that service connection for bilateral hearing loss is warranted. 

II.  Tinnitus

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise, and has continued to the present.  Acoustic trauma in service has been established.

The Veteran reported ringing in the ears bilaterally (see April 2010 notice of disagreement) and to the 2009 VA examiner.  The May 2014 VA examiner stated tinnitus was only in the right ear, but this is inconsistent with all other evidence of record.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the Veteran has a current diagnosis of bilateral tinnitus.

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan, 451 F.3d at 1337.

In the Veteran's July 2009 lay statement and April 2010 notice of disagreement, he reported that his tinnitus began in service and had been present ever since.  However, the December 2009 VA examiner stated the Veteran reported periodic tinnitus lasting 15 minutes, for 15 years.  The May 2014 VA examiner stated that the "Veteran did not know the onset of the tinnitus."  However, the 2014 examiner misreported that tinnitus was only in the right ear, and the 2009 examiner misreported the onset of hearing loss.  Moreover, both examiners indicated that they reviewed the claims file, but neither addressed the Veteran's multiple lay reports of onset in service and continuous symptomatology to the present.  

Service connection for tinnitus may be established by continuity of symptomatology.  Fountain.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in service and has continued to the present day.  Thus, the Board finds that service connection is warranted.  38 C.F.R. § 3.303(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


